DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0083262 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2020/0411870 A1).
Regarding claim 1, Adachi discloses a binder aqueous solution for a lithium-ion battery (see slurry, [0168]), containing:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing (meth)allylsulfonic acid or a salt thereof (see sulfo group-containing monomers, [0079]), and with respect to 100 mol % of the monomer group (see water-soluble polymer, [0069]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see amide group-containing monomer unit, [0090]), and
0 mol % to 8 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see alkylene oxide group-containing monomer, [0105]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see (meth)acrylic acid ester monomers having a chain ether structure, [0100])
wherein R1 is a hydrogen atom or a methyl group (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R2 is an alkylene group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R3 is an alkyl group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]).
Although Adachi does not explicitly disclose a range of 5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1), Adachi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, Adachi discloses a slurry for a lithium-ion battery negative electrode, containing a binder and a negative electrode active material (see slurry, [0168]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing (meth)allylsulfonic acid or a salt thereof (see sulfo group-containing monomers, [0079]), and with respect to 100 mol % of the monomer group (see water-soluble polymer, [0069]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see amide group-containing monomer unit, [0090]), and
0 mol % to 8 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see alkylene oxide group-containing monomer, [0105]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see (meth)acrylic acid ester monomers having a chain ether structure, [0100])
wherein R1 is a hydrogen atom or a methyl group (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R2 is an alkylene group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R3 is an alkyl group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]).
Although Adachi does not explicitly disclose a range of 5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1), Adachi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, Adachi discloses a negative electrode for a lithium-ion battery, obtained by applying a slurry for a slurry to a current collector, and drying and curing the slurry, wherein the slurry contains a binder and a negative electrode active material (see slurry, [0168]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing (meth)allylsulfonic acid or a salt thereof (see sulfo group-containing monomers, [0079]), and with respect to 100 mol % of the monomer group (see water-soluble polymer, [0069]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see amide group-containing monomer unit, [0090]), and
0 mol % to 8 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see alkylene oxide group-containing monomer, [0105]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see (meth)acrylic acid ester monomers having a chain ether structure, [0100])
wherein R1 is a hydrogen atom or a methyl group (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R2 is an alkylene group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R3 is an alkyl group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]).
Although Adachi does not explicitly disclose a range of 5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1), Adachi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 4, Adachi discloses a lithium-ion battery, comprising a negative electrode obtained by applying a slurry for a slurry to a current collector, and drying and curing the slurry, wherein the slurry contains a binder and a negative electrode active material (see slurry, [0168]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing (meth)allylsulfonic acid or a salt thereof (see sulfo group-containing monomers, [0079]), and with respect to 100 mol % of the monomer group (see water-soluble polymer, [0069]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see amide group-containing monomer unit, [0090]), and
0 mol % to 8 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see alkylene oxide group-containing monomer, [0105]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see (meth)acrylic acid ester monomers having a chain ether structure, [0100])
wherein R1 is a hydrogen atom or a methyl group (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R2 is an alkylene group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]),
R3 is an alkyl group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see (meth)acrylic acid ester monomers having a chain ether structure, [0100]).
Although Adachi does not explicitly disclose a range of 5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1), Adachi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honda (JP 2015-106488 A) discloses a binder aqueous solution for a lithium-ion battery, containing a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing (meth)allylsulfonic acid or a salt thereof (see AS, [0121]), and with respect to 100 mol % of the monomer group (see monomer composition, [0121]), 30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see AMM, [0090]), and 5 mol % to 40 mol % of an (meth)acrylate (b) represented by general formula (1) (see EA, [0121]), CH2═C(R1)-CO-O-R2	(1) (see EA, [0121]) wherein R1 is a hydrogen atom or a methyl group (see EA, [0121]), R2 is an alkylene group having 1 to 4 carbon atoms (see (meth)acrylic acid ester monomers having a chain ether structure, [0121]), a total number of carbon atoms of the groups R1, and R2 is 5 or less (see EA, [0121]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725